IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


ALFRED J. RUSSO,                        :   No. 28 WAP 2015
                                        :
                  Appellant             :   Appeal from the Order of the
                                        :   Commonwealth Court dated October 7,
                                        :   2015 at No. 185 M.D. 2015.
            v.                          :
                                        :
                                        :
ALLEGHENY COUNTY, AND THE               :
COURT OF COMMON PLEAS OF                :
ALLEGHENY COUNTY,                       :
PENNSYLVANIA, CRIMINAL DIVISION,        :
                                        :
                  Appellees             :


                                    ORDER


PER CURIAM
      AND NOW, this 18th day of October, 2016, the October 7, 2015 order of the

Commonwealth Court is hereby AFFIRMED. Appellant’s appeal from the February 12,

2015 order of the Allegheny County Court of Common Pleas is QUASHED.